PER CURIAM.
— The judgments in this cases must be affirmed. The demurrer to the second plea was properly sustained.
When special pleas are agreed to be taken in *233short, by consent of counsel, it can only be understood by the Court, that matters of formare waived, —they must contain substance, or that which, if admitted, will make out a case for the party pleading.
By reference to. the case in 1 Stewart, 11, relied on by the plaintiff in error, it will be seen, that the plea does not state facts sufficient, under that decision, to make out a defence. It does not state, that the means of recovering the debt, have been lost by the negligence of the plaintiff; neither do.es if state? that the notice was in writing.-